Opinion issued February 9, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-03-00722-CV
———————————
b. joe
thomson,
Appellant
V.
MOSES MUZQUIZ, JR., Appellee

 

 
On
Appeal from the 280th District Court
Harris
County, Texas

Trial
Court Cause No. 2000-44159
 

 
MEMORANDUM OPINION
          We dismiss this appeal for want of prosecution.  On August 19, 2010, we abated this case
because appellant, who was a defendant in the trial court, filed a suggestion
of bankruptcy.  On October 28, 2011, we
advised the parties that the Court had learned from the bankruptcy court’s
information service that the bankruptcy case was ordered closed on September
13, 2010 and that, unless a party to the appeal filed a motion to retain by November
24, 2011, the appeal would be reinstated and dismissed for want of
prosecution.  A motion to retain has not
been filed.
Accordingly, we reinstate the appeal
on our active docket, and we dismiss
the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b), (c).
PER CURIAM
Panel consists of Justices Keyes, Bland,
and Sharp.